IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 May 19, 2015 Session

                  STATE OF TENNESSEE v. ANDREW HALL

                 Appeal from the Criminal Court for Roane County
                   No. 2011CR68     Steven Wayne Sword, Judge


              No. E2014-01710-CCA-R3-CD – Filed November 9, 2015
                        _____________________________

Following a jury trial, Defendant, Andrew Hall, was found guilty of driving under the
influence of intoxicants (DUI). He had been charged in the same indictment with
violation of the implied consent law, and the trial court found him guilty of that offense
in a bench trial. Prior to the jury trial, Defendant filed a motion to dismiss the charges
because no lawful prosecution was initiated within the applicable statute of limitations.
After a hearing, the motion was denied. Defendant’s sole issue on appeal is that the trial
court erred by denying his motion to dismiss. After a thorough review, we affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which D. KELLY
THOMAS, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Kevin C. Angel, Oak Ridge, Tennessee, for the Appellant, Andrew Hall.

Herbert H. Slatery III, Attorney General and Reporter; Ahmed A. Safeeullah, Assistant
Attorney General; Russell Johnson, District Attorney General; and Gregory Eshbaugh,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

       There is no transcript or statement of the evidence regarding the hearing on the
motion to dismiss. However, the trial court filed a detailed memorandum with findings
of fact and conclusions of law supporting its decision to deny the motion to dismiss.
Both Defendant and the State cite to the findings of fact made by the trial court as
authority for the facts in this case. Thus, we feel the record is adequate to review the
issue presented in this appeal by Defendant. See State v. Caudle, 388 S.W.3d 273, 279
(Tenn. 2012)(“[W]hen a record does not include a transcript of the hearing on a guilty
plea, the Court of Criminal Appeals should determine on a case-by-case basis whether the
record is sufficient for a meaningful review.”). In his motion, Defendant alleged two
reasons that prosecution was not commenced within the applicable statute of limitations
period of twelve months. These are, as set forth in the motion to dismiss,

   1. The citation in this case is not a proper way to commenc[e] a case in the State of
      Tennessee. See Tennessee Code Annotated § 40-2-104 (listing the ways that a
      prosecution can be commenced in the State of Tennessee). [sic]

   2. There has been no probable cause finding within the applicable statute of
      limitations; therefore, the Defendant is immune from prosecution at this point. See
      State v. Ferrante, 269 [S].W.3d 908 (Tenn. 2008).

       From the trial court’s “Findings of Facts and Conclusions of Law” and other
portions of the record, we glean the following facts in this case. According to the
narrative in the uniform citation, on March 6, 2010, Sergeant Dennis Smith of the
Tennessee Highway Patrol observed Defendant driving a Chevrolet S-10 pickup truck on
Highway 61 in Oliver Springs. Defendant was swerving and drove the vehicle outside of
the lane of travel on the right side. Defendant then swerved to the left and crossed the
center line of the highway. Sergeant Smith stopped Defendant and observed Defendant
to have an odor of alcohol on his “mouth and person.” Defendant’s speech was
“somewhat” slurred, and he admitted to having drunk “4 to 5 glasses of wine.” After
Defendant performed a series of field sobriety tests, Sergeant Smith concluded that
Defendant’s ability to operate a motor vehicle was impaired. Defendant refused to
submit to a test to determine the alcohol content of his blood after Sergeant Smith had
informed Defendant of the “Implied Consent Law.”

        After arresting Defendant for DUI, Sergeant Smith transported Defendant to the
Roane County Jail intake center. At the jail, Sergeant Smith filled out a “State of
Tennessee Uniform Citation” for each offense. The form named Defendant as the
violator, the location of the offense, the county in which the offense occurred, the county
in which the citation was issued, a “narrative” of the facts upon which the arrest had been
based, Sergeant Smith’s signature attesting his oath that the information in the uniform
citation was true, and the signature of the magistrate commanding the arrest of Defendant
and that Defendant be brought before the nearest appropriate magistrate. The citation
also set a court date for April 5, 2010, in the General Sessions Court of Roane County.

       Defendant was promptly arraigned by the magistrate on the night of Defendant’s
arrest. Defendant was bound over to the Grand Jury by the General Sessions Court on
                                            2
March 31, 2011, more than twelve months after his arrest on March 6, 2010, and he was
indicted by the Grand Jury on June 20, 2011.

       On appeal, Defendant challenges the trial court’s decision to deny the motion to
dismiss by arguing that the uniform citation “did not contain a finding of probable
cause,” and that “[a]n officer issuing a citation is not a means of appropriately
commencing a prosecution in this State.” Defendant asserts that the Uniform Citation in
his case does not meet the requirements to be an arrest warrant.

      The statute of limitations for the misdemeanor offense of DUI is twelve months.
T.C.A. § 40-2-102. Prosecution of the misdemeanor offense of DUI “shall be
commenced within the twelve (12) months after the offense has been committed.” Id.
Pursuant to T.C.A. § 40-2-104, one of the ways commencement of a prosecution can be
accomplished is by issuance of an arrest warrant.

        Defendant states in his brief that “[a]n officer issuing a citation is not a means of
appropriately commencing a prosecution in [Tennessee]” pursuant to T.C.A. § 40-2-104.
It is correct that issuance of only a “citation” is not listed among the list of methods of
commencing a prosecution in T.C.A. § 40-2-104. Defendant’s assertion may be correct
as to “citations” issued pursuant to T.C.A. §§ 40-7-118 (use of citations in lieu of
continued custody of an arrested person) and 40-7-120 (release citations for
misdemeanants). However, we must look at the substance of the document labeled in this
case as a “State of Tennessee Uniform Citation” to determine if, in fact, the document is
an arrest warrant.

       T.C.A. § 40-6-201 defines an arrest warrant as “an order, in writing, stating the
substance of the complaint, directed to a proper officer, signed by a magistrate, and
commanding the arrest of the defendant.” In the case sub judice, the document labeled
“State of Tennessee Uniform Citation” contained the following language directed to
Sergeant Smith: “YOU ARE THEREFORE COMMANDED, IN THE NAME OF THE
STATE FOREWITH TO ARREST [Defendant] AND BRING THIS PERSON BEFORE
ME, OR SOME OTHER MAGISTRATE OF THE COUNTY TO ANSWER THE
ABOVE CHARGE.” We have set forth above the substance of the factual allegations in
the narrative upon which probable cause for DUI was established and sworn to under
oath by Sergeant Smith. All requirements of T.C.A. § 40-6-201 for a document to be a
valid arrest warrant were met by the document labeled “State of Tennessee Uniform
Citation.”

       Defendant relies upon State v. Ferrante, 269 S.W.3d 908 (Tenn. 2008) as
authority in support of his assertion that the “Uniform Citation” issued against him the
day of his arrest does not qualify as an arrest warrant. Defendant’s reliance is misplaced.
                                             3
       In Ferrante, our supreme court held that the affidavit of complaint in that case,
which was made before a deputy court clerk who was not “a neutral and detached court
clerk capable of making a probable cause determination,” Ferrante at 913, was void ab
initio and thus “ineffective to commence prosecution” id., against the defendant. In
Ferrante, the supreme court made clear that both a deputy court clerk or a magistrate who
issues a warrant must be neutral and detached and capable of making a probable cause
determination.” Id.

        In Defendant’s case, the trial court specifically found that the magistrate “was
neutral and detached and capable of the probable cause determination.” Defendant does
not specifically challenge this finding by the trial court. Instead, Defendant asserts the
“Uniform Citation” was void ab initio because it fails to make a specific “finding of
probable cause, [and] merely contained a signature that the contents had been sworn to
under oath.” We reject Defendant’s argument that the magistrate must specifically state
“I find probable cause.”

       Defendant argues that the “Uniform Citation” document fails to qualify as an
arrest warrant because it does not have “a finding of probable cause” as mandated by
T.C.A. § 40-6-204. Defendant’s argument is misplaced. T.C.A. § 40-6-204 addresses
the written “examination” of the law enforcement officer which sets forth facts given by
the officer to establish probable cause for an arrest, as is required by T.C.A. § 40-6-203.
T.C.A. § 40-6-204 does not require the magistrate to state in the warrant that “I find
probable cause exists to authorize arrest of the defendant” or any other similar
declaration. Instead, T.C.A. § 40-6-204 merely requires that the written examination
mandated in T.C.A. § 40-6-203 set forth the facts stated by the affiant which establish
probable cause. “The written examination shall set forth the facts stated by the affiant or
affiants that establish that there is probable cause to believe an offense has been
committed and that the defendant committed it.” T.C.A. § 40-6-204.

       The document labeled “State of Tennessee Uniform Citation” in this case meets all
the requirements to be an arrest warrant which are set out in the above discussed statutes
and in Rule 3, and 4 of the Tennessee Rules of Criminal Procedure. It was executed the
same day that Defendant was arrested, clearly within the statute of limitations.
Defendant is not entitled to relief in this case. Accordingly, the judgments of the trial
court are affirmed.


                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE

                                            4